          Case 3:16-cr-02995-JAH Document 31 Filed 09/03/20 PageID.87 Page 1 of 2



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                            Case No.: 16cr2995-JAH
10                                       Plaintiff,
                                                          ORDER GRANTING EARLY
11   v.                                                   TERMINATION OF SUPERVISED
                                                          RELEASE
12   ROSA CELIA SANCHEZ,
13                                    Defendant.
14
15           This Court has received a request from Defendant Rosa C. Sanchez (Supervisee) for
16   early termination of supervised release. The United States Probation Officer opposes the
17   request.
18           The Court, having reviewed the request, the position of the United States Probation
19   Officer and the record in this case, finds that Supervisee Sanchez commenced supervised
20   release on January 25, 2019, after completion of the 30-month sentence imposed, that the
21   instant conviction resulted from her first and only law enforcement contact of any kind,
22   that she has served more than one-half of the imposed period of supervised release, that
23   she has been monitored within the ‘low risk’ caseload of the Probation Department since
24   April 25, 2019, without any violations of the terms, conditions or directions imposed by
25   the Court or the Probation Officer, that she has maintained employment or self-
26   employment, and that she continues to live in a stable environment and provides family
27   support. The Court further finds the legislative goals of rehabilitation and the reduction of
28   the risk to the public from the commission of further crimes have been satisfied, and that

                                                      1
                                                                                       16cr2995-JAH
       Case 3:16-cr-02995-JAH Document 31 Filed 09/03/20 PageID.88 Page 2 of 2



 1   the custodial sentence and supervised release imposed have adequately deterred Supervisee
 2   from further criminal conduct. As such, early termination of supervised release is
 3   warranted.
 4         Accordingly, IT IS ORDERED that Supervisee’s request for early termination
 5   supervised release is GRANTED and the early termination release of supervised release is
 6   effective upon the date of this order.
 7         IT IS SO ORDERED.
 8
 9   DATED: September 2, 2020
10
11                                               _________________________________
                                                 JOHN A. HOUSTON
12
                                                 UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                   16cr2995-JAH
